Citation Nr: 1736269	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO. 11-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae.

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to a disability rating in excess of 10 percent for stable joint, residuals of ligament and condyle debridement with microfracture, left knee.

4. Entitlement to an initial disability rating for instability, left knee associated with stable joint, residuals of ligament and condyle debridement with microfracture, in excess of 10 percent prior to July 21, 2014, and a disability rating in excess of 20 percent as of that date.

5. Entitlement to an initial compensable disability rating for surgical scars of the left knee.

6. Entitlement to an initial disability rating in excess of 10 percent for right hip strain, limitation of extension.

7. Entitlement to an initial compensable disability rating for right hip strain, limitation of flexion.

8. Entitlement to an initial compensable disability rating for right hip strain, impairment of the thigh.

9. Entitlement to service connection for a back disability.

10. Entitlement to service connection for left leg paresthesia, to include as secondary to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 1999, and from August 1999 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the claims file. 

With respect to the Veteran's claim for an increased disability rating for stable joint, residuals of ligament and condyle debridement with microfracture, left knee, in a July 2014 rating decision, the RO awarded a separate 10 percent rating for instability of the left knee, effective from October 1, 2012. This disability rating was increased to 20 percent, effective July 21, 2014, in a subsequent November 2014 rating decision. Despite these grants, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). These matters, therefore, remain on appeal before the Board. As listed on the title page, the Board has recharacterized the issue of an entitlement to an increased disability rating for stable joint, residuals of ligament and condyle debridement with microfracture, left knee left knee strain on appeal to reflect the favorable July 2014 and November 2014 rating decisions.

The issues of entitlement to increased disability ratings for stable joint, residuals of ligament and condyle debridement with microfracture, left knee, instability of the left knee associated with stable joint, residuals of ligament and condyle debridement with microfracture, surgical scars of the left knee, right hip strain limitation of extension, right hip strain limitation of flexion, right hip strain impairment of the thigh, and entitlement to service connection for a back disability and for left leg paresthesia, to include as secondary to service-connected left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At his April 2017 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae and entitlement to service connection for bilateral pes planus.


CONCLUSION OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for bilateral pes planus have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).

The Veteran indicated his desire to withdraw his appeal regarding the issues of entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae and entitlement to service connection for bilateral pes planus at his April 2017 BVA hearing. See BVA Hearing Transcript (T.) at 3. The Board finds that the statements of the Veteran and his representative indicating the Veteran's intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfy the requirements for the withdrawal of a substantive appeal. See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). The Veteran has withdrawn his appeal regarding his claims for entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae and entitlement to service connection for bilateral pes planus, and, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The claim for entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae is dismissed without prejudice.

The claim for entitlement to service connection for bilateral pes planus is dismissed without prejudice.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Left Knee, Surgical Scars, Right Hip-The Veteran was last afforded VA examinations of his left knee and his surgical scars of the left knee in October 2014, and for his right hip in October 2012. The Veteran's statements and testimony at his BVA hearing, and evidence of record, indicate that his left knee, surgical scars of the left knee, and right hip may have worsened since his last VA examinations. The Board finds that he should be afforded new left knee, scar, and right hip examinations in order to determine the current nature and severity of his service-connected disabilities. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to his claims for increased ratings for his left knee and right hip, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. The new VA examinations provided to the Veteran must include testing in active motion, passive motion, weight-bearing, and nonweight-bearing.

Back and Left Leg Paresthesia-With respect to his service connection claim for a back disability, the Veteran initially underwent a VA spine examination in May 2008. The VA examiner provided a negative etiological opinion. The VA examiner incorrectly noted that the Veteran had not been treated for his back during his second enlistment. The Board notes that service treatment records clearly reflect that the Veteran was treated for his back following an April 2004 motorcycle accident. As the VA examiner relied on inaccurate information when formulating his opinion, little probative value is accorded to this VA examination and opinion.

The Veteran subsequently underwent another VA spine examination in November 2010. The VA examiner opined that the Veteran's low back disability was not caused by or a result of military service. The VA examiner additionally opined that the Veteran's left leg paralysis was not caused by or a result of military service. The Board finds that these November 2010 VA opinions are deficient. The correct standard for the examiner to apply regarding the etiology of the disorder is whether it is at least as likely as not (a 50% or greater probability) that his back disorder and/or left leg paralysis is linked to active duty, not whether it is "caused by or a result of military service." When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Based on the foregoing, the Board finds that the Veteran should be afforded additional spine and neurological examinations and opinions that address the medical matters raised by these issues.

With respect to his claim for left leg paresthesia, the Veteran has additionally claimed that his left leg paresthesia is related to his service-connected left knee disabilities. VA medical opinions regarding this secondary service connection claim have not been provided. As the Veteran's claim for left leg paresthesia is already being remanded, the Board finds that secondary service connection opinions should additionally be obtained. 

The Board additionally notes that the Veteran most recently submitted additional treatment records from the VA Medical Center (VAMC) in Richmond, addressing his back. Unfortunately, portions of the documents are illegible. The Board finds that an attempt should be made to obtain an additional copy of these records and any additional outstanding medical records while on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his claimed disabilities. After securing any necessary authorization from him, obtain all identified treatment records, to include an additional legible copy of the July 2017 VAMC Richmond treatment records previously submitted. In order to expedite the case, the Veteran may wish to submit all of these records to the AOJ.  

Regardless of whether the Veteran responds, all outstanding VA treatment records (if any) should be obtained.

2. Following the development in Remand paragraph 1, schedule the Veteran for VA examinations to determine the nature and severity of his service-connected left knee disabilities, surgical scars of the left knee, and right hip disabilities. The Veteran's claims file must be provided to the examiner. The examiner must obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination must be noted in the report of the evaluation. Any testing deemed necessary must be performed. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the left knee and right hip examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the left knee and right hip cannot be tested on "weight-bearing," the examiner must specifically indicate that such testing cannot be done.

Any opinions offered must be accompanied by a clear rationale consistent with the evidence of record. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his back and left leg paresthesia disabilities and their relationship, if any, to his military service. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such examinations, and the examiner must indicate that such review occurred. 

(a) Back Disability- The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that his back disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include an April 2004 motorcycle accident. 

(b) Left Leg Paresthesia- The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his left leg paresthesia had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service. 

The VA examiner is also asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left leg paresthesia is caused by his service-connected left knee disability. 

The VA examiner is also asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left leg paresthesia is aggravated by his service-connected left knee disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4. After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated. If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


